Exhibit 10.1

 

 

RAYONIER

ANNUAL CORPORATE BONUS PROGRAM

(as amended and restated March 14, 2007)

 



--------------------------------------------------------------------------------

Rayonier

Annual Corporate Bonus Program

 

1. Purpose

This Rayonier Annual Corporate Bonus Program (“Bonus Program”) is the vehicle
through which the Compensation and Management Development Committee (the
“Committee”) of the Rayonier Board of Directors will make awards to key
personnel that have an impact on the Company’s achievement of annual or other
short-term Performance Objectives.

The Bonus Program is effective for Performance Periods designated by the
Committee until such time as the Bonus Program is modified or terminated.

 

2. Definitions

For purposes of the Bonus Program, the following terms have the indicated
definitions. Terms not defined here have the same meaning as under the 2004
Incentive Stock and Management Bonus Plan (the “Plan”).

 

  (a) “Available Bonus Pool” means with respect to any Performance Period, the
sum of the Preliminary Bonus Awards for all Designated Employees excluding
Covered Executives; provided that, such sum shall not exceed the amount
specified in Section 4(a).

 

  (b) “Bonus Award” means the bonus payable in respect of a specified
Performance Period to a Designated Employee determined in accordance with
Section 4, and which in the case of a Covered Executive is such individual’s
“Bonus Award” for purposes of Section 9 of the Plan.

 

  (c) “Bonus Program” means this Rayonier Annual Corporate Bonus Program, as it
may be modified from time to time by the Committee.

 

  (d) “Business Unit Performance Factor” or “BUPF” has the meaning set forth in
Section 6.

 

  (e) “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time, and the applicable regulations thereunder.

 

  (f) “Corporate Performance Factor” or “CPF” has the meaning set forth in
Section 5.

 

  (g) “Covered Executive” has the same meaning as a “Participant” under
Section 9 of the Plan, but shall include only each Designated Employee whose
compensation is required to be reported to shareholders in the Company’s proxy
statement in respect of any year to the extent that the deduction for amounts
payable to such Executive hereunder in respect of such year are subject to the
rules of Section 162(m) of the Code.

 

  (h) “Designated Employees” means with respect to any applicable Performance
Period, the Covered Executives and other employees designated by Salary Grade 15
or higher, or otherwise, by the Committee prior to the end of the first quarter
of the Performance Period.

 

1



--------------------------------------------------------------------------------

  (i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (j) “Preliminary Bonus Award” means:

 

  (i) for Designated Employees other than Covered Executives, the product of
multiplying (a) the employee’s Target Award times (b) the sum of (x) the
Corporate Payout Level calculated in accordance with Exhibit A and (y) if
applicable, the Business Unit Payout Level(s) calculated in accordance with
Exhibit B, in each case first multiplied by the applicable weighting percentage
as determined by the Committee; and

 

  (ii) for Covered Executives, an amount equal to 200% of the executive’s Target
Award unless both the Corporate Payout Level and, if applicable, the Business
Unit Payout Level(s) are 0%, in which case the Preliminary Bonus Award will be
zero.

 

  (k) “Performance Period” means the Company’s fiscal year or any other period
designated by the Committee with respect to which Bonus Awards are granted.

 

  (l) “Performance Bonus Award” has the meaning set forth in the Plan and is the
Bonus Award determined in accordance with this Bonus Program and the Plan.

 

  (m) “Plan” means the Rayonier 2004 Incentive Stock and Management Bonus Plan,
pursuant to which this Bonus Program as it applies to Covered Executives is
adopted, or any successor thereto.

 

  (n) “Target Award” means with respect to a Designated Employee, the amount
expressed as a percent of the Designated Employee’s Performance Period end base
salary.

 

3. Administration

The Committee shall administer the Bonus Program for all Designated Employees,
including in accordance with the Plan, with respect to Covered Executives.

Before payment of any Bonus Award is made to a Covered Executive under this
Bonus Program, the Committee shall have complied with the provisions of
Section 4.

 

4. Procedures for Establishing and Determining Performance Bonus Awards

 

  (a) Maximum Bonus Awards for a Performance Period. The aggregate amount
payable as Bonus Awards for any Performance Period for all Designated Employees
shall not exceed 200% of the sum of the Target Bonus Awards for all Executives.

 

  (b) Setting Performance Goals, Performance Objectives and Target Awards. Not
later than the end of the first quarter of each Performance Period (or by such
earlier time as may be required in the future by the applicable provisions of
the Code in the case of Covered Executives), the Committee shall:

 

  (i) Determine the class of Designated Employees who will participate in the
Bonus Program for the particular Performance Period;

 

  (ii) Determine the parameters of the Corporate Performance Factor to be
applied for the Performance Period in accordance with Section 5(a) and
substantially in the form set forth on Exhibit A;

 

2



--------------------------------------------------------------------------------

  (iii) Determine the parameters of the Business Unit Performance Factors to be
applied for the Performance Period in accordance with Section 6(a) and
substantially in the form set forth on Exhibit B;

 

  (iv) Establish the Target Award for the Performance Period for the class of
Designated Employees covered by the Bonus Program, including for each Covered
Executive, by reference to a percent of base salary by Salary Grade at the end
of the performance period as set forth on Exhibit C; and

 

  (v) The weightings to be given CPF and one or more BUPFs for each Designated
Employee.

 

  (c) Calculation of Performance Bonus Awards. In the case of Designated
Employees who are not Covered Executives, individual Performance Bonus Awards
are determined based upon the Designated Employee’s Preliminary Bonus Award,
adjusted based upon the Designated Employee’s performance against identified
individual objectives established for each Designated Employee; provided that,
the sum of all Performance Bonus Awards for Designated Employees who are not
Covered Executives cannot exceed the Available Bonus Pool. Covered Executive
Performance Bonus Awards are calculated pursuant to (d) (ii) of this Section 4.

 

  (d) Certification of CPF and BUPFs and Finalization of Bonus Awards. At the
end of each Performance Period, the Committee shall:

 

  (i) Review the calculation of the Available Bonus Pool and the Preliminary
Bonus Award for Designated Employees covered by the Bonus Program, with specific
review of the Preliminary Bonus Awards for the Covered Executives, including the
Chief Executive Officer, and for such other Designated Employees identified by
the Committee, which may include the direct reports to the Chief Executive
Officer whether or not they are Covered Executives;

 

  (ii) With respect to each Covered Executives, determine the reductions if any
to the Covered Executives’ Preliminary Bonus Awards based upon the Committee’s
review of each Covered Executive’s performance in terms of the CPF and BUPF(s),
if applicable, and performance against identified individual objectives
established for each Covered Executive; with such determination in the sole
negative discretion of the Committee;

 

  (iii) Establish the form of payment and the payment date for Bonus Awards for
the Performance Period for Covered Executives as provided in Section 7; and

 

  (iv) Prior to the payment of a Bonus Award to any Covered Executive, certify
by Committee resolution or otherwise in writing, in accordance with the
requirements of Section 162(m) of the Code and Section 9(e) of the Plan, whether
the material terms for paying such Bonus Award in respect of the Performance
Period have been achieved or met.

 

5. Corporate Performance Factor

 

  (a)

Criteria for Establishing the CPF. The “Corporate Performance Factor” shall
consist of those Performance Goals permitted under Section 9 of the Plan that
are selected by the Committee for the specified Performance Period, and weighted
as designated by the Committee for such Performance Period so as to reflect
Performance Objectives under

 

3



--------------------------------------------------------------------------------

the Plan. Such selection and weighting in determining the Corporate Performance
Factor may be changed from time to time by the Committee consistent with the
provisions of Section 9 of the Plan in respect of Covered Executives, provided
that with respect to a particular Performance Period, the Corporate Performance
Factor shall be established generally prior to the commencement of such
Performance Period and in all events not later than the end of the first quarter
of any Performance Period.

 

  (b) Initial CPF Performance Goals and Parameters. The Corporate Performance
Factor shall be computed as specified in Exhibit A hereto until changed by the
Committee as provided in Section 5(a), with such adjustments to reported
earnings for accounting rule changes, special non-recurring items, discontinued
operations, and similar adjustments as are approved by the Committee made so as
to provide consistent measurements of continuing corporate performance.

 

6. Business Unit Performance Factors

 

  (a) Criteria for Establishing and Calculating Business Unit Performance
Factors. A Business Unit Performance Factor shall be calculated for on each
individual business based on the unit’s performance against those Performance
Goals permitted under Section 9 of the Plan that are selected by the Committee
for the specified Performance Period, and weighted as designated by the
Committee for such Performance Period so as to reflect Performance Objectives
under the Plan. Such selection and weighting in determining the Business Unit
Performance Factor may be changed from time to time by the Committee consistent
with the provisions of Section 9 of the Plan in respect of Covered Executives,
provided that with respect to a particular Performance Period, the Business Unit
Performance Factor shall be established generally prior to the commencement of
such Performance Period and in all events not later than the end of the first
quarter of any Performance Period.

 

  (b) Initial BUPF Performance Goals and Parameters. The Business Unit
Performance Factors shall be computed as specified in Exhibit B hereto until
changed by the Committee as provided in Section 6(a), with such adjustments to
reported earnings for accounting rule changes, special non-recurring items,
discontinued operations, and similar adjustments as are approved by the
Committee made so as to provide consistent measurements of continuing corporate
performance.

 

7. Payment of Bonus Awards

 

  (a)

Entitlement to Payments Generally. Subject to Sections 4(d)(iii) and (iv) for
Covered Executives, Bonus Awards for a Performance Period shall be paid at such
time as designated by the Committee following the closing of the Performance
Period and its determination of the final Bonus Awards as provided in
Section 4(d), to Designated Employees who are employed by the Company on the
payment date or whose employment terminated as a result of death, disability or
normal retirement following the end of the applicable Performance Period. The
Chief Executive Officer shall determine if a pro-rated Bonus Award shall be paid
to any Designated Employee, other than a Covered Executive, whose employment
terminated as a result of death, disability or normal retirement during the
applicable Performance Period. Except as provided in the previous sentence, the
Committee shall determine in its sole discretion if a Bonus Award

 

4



--------------------------------------------------------------------------------

shall be paid to any Designated Employee who is not employed by the Company on
the payment date.

 

  (b) Employment After Commencing of a Performance Period. Subject to such
modifications as may be approved by the Committee, Designated Employees who
commence employment after the start of a Performance Period may be granted a
Bonus Award determined pro-rata for the term of such employee’s employment
during the Performance Period. To the extent a new Designated Employee may
become entitled to a Bonus Award hereunder, a Target Bonus Award shall be
computed for such Designated Employee to reflect such pro-rata participation and
the Available Bonus Pool shall be adjusted to reflect such Target Bonus.

 

  (c) Form of Payment. Bonus Awards shall be paid in cash, except that Bonus
Awards that are Performance Bonus Awards for Covered Executives may be paid in
cash, stock, other stock-based or stock-denominated units or any combination
thereof as determined by the Committee. Stock or stock-based awards may be
granted under the terms and conditions of the Plan applicable to stock awards
under the Plan and in compliance with the applicable rules of the Exchange Act.

 

  (d) Timing of Payments. Before payment of any Bonus Award is made to a Covered
Executive under this Bonus Program, the Committee shall have complied with the
provisions of Section 4. It is anticipated that for Designated Employees other
than Covered Executives, if authorized by the Committee, payments of Bonus
Awards can be based on preliminary data available in the last month of the
Performance Period and made shortly after the end of the Performance Period,
subject to confirmation following the close of the Performance Period by report
to the Committee at its next regularly scheduled meeting following such payments
indicating that payment was made in compliance with the terms of the Bonus
Program. The time of payment shall be as determined by the Committee, though it
is anticipated that payment shall be made so as not to have any payments under
this program subject to the provisions of Section 409A of the Code.

 

8. Termination and Amendment

Subject to the provisions of the Plan, the Committee may terminate or amend the
Bonus Program at any time.

 

9. Other Provisions

 

  (a) No Designated Employee shall have any claim or right to be granted a Bonus
Award under the Bonus Program until such Bonus Award is actually made. Neither
the existence of this Bonus Program, nor any action taken hereunder, shall be
construed as giving any Designated Employee any right to be retained in the
employ of the Company or in any way interfere with or limit the right of the
Company to terminate any Designated Employee’s employment at any time. Nothing
contained in this Bonus Program shall limit the ability of the Company to make
payments or awards to Designated Employees under any other plan, agreement or
arrangement in effect at time the Bonus Program is established or upon a
subsequent date.

 

5



--------------------------------------------------------------------------------

  (b) No employee shall, at any time, have a right to become a Designated
Employee in the Bonus Program for any Performance Period, for any reason,
including notwithstanding the individual’s having previously participated in the
Bonus Program.

 

  (c) The Company shall have the right to deduct from a Bonus Award or from any
other amounts due the Designated Employee from the Company, any taxes or other
amounts required or permitted to be withheld by law.

 

  (d) No Designated Employee or any other party claiming an interest in amounts
earned under the Bonus Program shall have any interest whatsoever in any
specific asset of the Company. To the extent that any person or entity acquires
a right to receive payments under the Bonus Program, such rights shall be that
of an unsecured general creditor of the Company.

 

  (e) All questions pertaining to the construction, regulation, validity and
effect of the provisions of the Bonus Program shall be determined in the sole
discretion of the Committee pursuant to the Plan.

 

  (f) With the exception of payments made following the death of a Designated
Employee, the rights and benefits of a Designated Employee hereunder are
personal to the Designated Employee and shall not be subject to any voluntary or
involuntary alienation, assignment, pledge, transfer, encumbrance, attachment,
garnishment or other disposition.

 

  (g) Bonus Awards under this Bonus Program shall not constitute compensation
for the purpose of determining participation or benefits under any other plan of
the Company unless specifically included as compensation in such plan.

 

  (h) If any provision of this Bonus Program would cause a Performance Bonus
Award not to constitute “qualified performance-based compensation” under
Section 162(m) with respect to a Covered Executive, that provision shall be
severed from, and shall be deemed not to be a part of, the Bonus Program, in
respect of such Covered Executive but the other provisions hereof shall remain
in full force and effect.

 

  (i) In the event that changes are made to Section 162(m) to permit greater
flexibility under the Bonus Program, the Committee may make any adjustments it
deems appropriate.

 

10. Adoption Date

This Bonus Program was first adopted by the Committee on December 9, 2004 with
application for Performance Periods commencing January 1, 2005, and amended and
restated as herein provided on March 14, 2007, with application for Performance
Periods commencing January 1, 2007.

 

Administration

March 2007

 

6



--------------------------------------------------------------------------------

Exhibit A

RAYONIER ANNUAL CORPORATE BONUS PROGRAM

METHODOLOGY FOR COMPUTING THE

CORPORATE PERFORMANCE FACTOR

FOR THE 2007 PERFORMANCE PERIOD

 

2007

Performance Goals

   Performance Goal Calculation Formula   2007
Weighting    

Net Income vs. Budget

   NI divided by Budget NI   45.0%    

ROTC vs. Budget

   ROTC divided by Budget ROTC   15.0%    

CAD vs. Budget

  

CAD divided by Budget CAD

 

Apply formula separately for actual cumulative CAD vs. budget for each quarter
ending 3/31, 6/30, 9/30 and 12/31 within the Performance Period.

  40.0%    

Computation of CPF:

ØApply the Performance Goal Calculation Formula for each Performance Goal as
specified above.

ØMultiply the results by the weighting for each Performance Goal and sum the
results to determine the CPF.

 

Computation of the Corporate Payout Level:

ØUsing the CPF, determine the actual payout using the table below, interpolating
values between the threshold, target and maximum levels.

      Threshold     Target     Maximum        

CPF

   85 %   100 %   120 %     

Payout

   20 %   100 %   200 %     



--------------------------------------------------------------------------------

Exhibit B

RAYONIER ANNUAL CORPORATE BONUS PROGRAM

METHODOLOGY FOR COMPUTING THE

BUSINESS UNIT PERFORMANCE FACTOR

FOR THE 2007 PERFORMANCE PERIOD

 

2007

Performance Goals

   Performance Goal Calculation Formula    2007
Weighting    

Operating Income vs. Budget

   OI divided by Budget OI    45.0%    

ROCE vs. Budget

   ROCE divided by Budget ROCE    15.0%    

Business Unit CAD vs. Budget

  

BU CAD divided by Budget BU CAD

 

Apply formula separately for actual cumulative BU CAD vs. budget

for each quarter ending 3/31, 6/30, 9/30 and 12/31

within the Performance Period.

   40.0%    

Computation of BUPF:

ØApply the Performance Goal Calculation Formula for each Performance Goal as
specified above.

ØMultiply the results by the weighting for each Performance Goal and sum the
results to determine the CPF.

 

Computation of the Business Unit Payout Level:

ØUsing the BUPF, determine the actual payout using the table below,
interpolating values between the threshold, target and maximum levels.

      Threshold     Target     Maximum        

BUPF

   85 %   100 %   120 %     

Payout

   20 %   100 %   200 %     



--------------------------------------------------------------------------------

Exhibit C

RAYONIER

ANNUAL CORPORATE BONUS PROGRAM

TARGET BONUS FOR RAYONIER DESIGNATED EMPLOYEES

AS A PERCENT OF BASE SALARY*

 

Salary Grade

  

Bonus Target %

32

   100

31

     93

30

     87

29

     80

28

     69

27

     65

26

     61

25

     54

24

     51

23

     43

22

     40

21

     38

20

     30

19

     27

18

     20

17

     17

16

     13

15

     10

 

* Year-end Base Salary or Performance Period ending base salary as may be
applicable.

Administration

March 2007